Citation Nr: 1101898	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970.  He died on June [redacted], 2006.  The appellant is the 
Veteran's spouse.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Denver, Colorado.

The appellant testified before the undersigned at an August 2010 
Travel Board hearing.  A transcript of the hearing is in the 
file.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006, and his death certificate 
lists the immediate cause of his death as chronic obstructive 
pulmonary disease (COPD).  No contributory conditions were 
listed.  

2.  At the time of the Veteran's death, service connection was in 
effect for PTSD evaluated as 100 percent effective as of July 14, 
1997; P.O. residuals left knee meniscectomy, evaluated as 10 
percent, residuals of shell fragment wounds, and defective 
hearing each evaluated as 0 percent.  The Veteran's total 
disability rating was 100 percent effective from July 14, 1997, 
or for 9 years at the time of his death.

3.  The competent evidence does not establish that the Veteran's 
death was related to active service or a service-connected 
disability.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.312 (2010).

2.  The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318 (West 
2002); 38 C.F.R. § 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in October 2006 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 
(2006).

In the instant case, the record shows that in October 2006 
correspondence, the appellant was informed of the information and 
evidence necessary to substantiate a claim for DIC benefits.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Although the October 2006 VCAA letter did 
not list the disabilities for which the Veteran was service-
connected as outlined in Hupp, the Veteran's spouse wrote 
numerous letters to VA regarding the Veteran's service connected 
disabilities, including June 2007, July 2007, and June 2008 
letters, in which she clearly indicated that she was aware of the 
disabilities for which the Veteran was service-connected and the 
evidence needed to support her claims.  The correspondence made 
clear that service connection was in effect for posttraumatic 
stress disorder at 100 percent disabling.  In addition 
appellant's August 2010 Travel Board testimony clearly reveal 
that she was aware of the Veteran's service connected 
disabilities.  Thus, as the appellant, including through her 
representative, had actual knowledge of the requirements set out 
in Hupp, the appellant is not prejudiced by the Board in 
proceeding with the issuance of a final decision in this case.  
In sum, as the appellant is found to be clearly aware of what she 
needs to present in order to prevail in this claim, there is no 
reasonable basis to provide the appellant with additional notice 
regarding information she already knows.  Her testimony and 
correspondence with VA clearly support this finding.

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim and afforded the appellant the opportunity 
to present testimony before the Board.  She was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim, and the claim was readjudicated in a January 2010 
supplemental statement of the case.  The evidence of record, to 
include that discussed above, rebuts any suggestion that VA's 
efforts to provide notice prejudiced the appellant.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Service connection for cause of death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death of 
the Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

After having carefully reviewed the evidence of record, the Board 
finds the preponderance of evidence is against the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

In this case, the Veteran died on June [redacted], 2006.  The death 
certificate indicates that the immediate cause of death was 
chronic obstructive pulmonary disease (COPD).  No contributory 
conditions were listed.  At the time of the Veteran's death he 
was service connected for posttraumatic stress disorder (PTSD); 
residuals left knee meniscectomy, residuals of shell fragment 
wounds (SFWs), and defective hearing.  

The available service records reflect no histories or findings 
suggestive of COPD during service, and the post-service medical 
evidence does not show any treatment or diagnosis referable to 
COPD until many years after service.  Additionally, there is no 
medical evidence, such as a nexus opinion or study, of record 
suggestive a relationship (through date of onset, cause, or 
aggravation) between COPD and service or a service-connected 
disability.   

The appellant may believe that the Veteran's COPD was due to his 
active service, or that his service connected conditions in some 
way caused or contributed to his death.  As a layperson, however, 
the appellant is not competent to make such a determination.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In sum, there is no basis for a grant of service connection for 
the cause of the Veteran's death since there is no evidence that 
his death was caused by a disability for which service connection 
had been established at the time of death or for which service 
connection should have been established.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 54- 56 (1990).

III.  DIC benefits pursuant to 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the 
Veteran's death was not the result of willful misconduct and, at 
the time of death, any one of the three following circumstances 
existed: 1) the Veteran was receiving or entitled to receive 
compensation for service connected disability that was rated by 
VA as 100 percent disabling for at least 10 years immediately 
preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; or 
3) the Veteran was rated as 100 percent disabled for a continuous 
period of not less than one year immediately preceding death and 
was a former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated by VA 
as totally disabling, but was not actually receiving compensation 
because: (1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset an 
indebtedness of the Veteran; (3) the Veteran had not received 
total disability compensation solely because of clear and 
unmistakable error in a VA decision; (4) the Veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the 
Veteran's whereabouts was unknown, but the Veteran was otherwise 
entitled to receive continued payments based on a total service-
connected disability rating; or (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

Historically service connection was granted for PTSD by rating 
action in January 1999.  At that time a 30 percent evaluation was 
assigned effective from July 14, 1997, the date of a VAMC 
hospitalization.  The Veteran appealed the initial rating 
assigned, and he was ultimately awarded a 100 percent rating 
effective July 14, 1997.  See March 2006 Board decision; July 
2006 rating decision.  

The appellant in this case is not entitled to DIC benefits under 
38 U.S.C.A. § 1318 because the Veteran did not meet any of the 
criteria in the applicable statute and regulation at the time of 
his death.  At the time of his death in June 2006, he was 
service-connected for PTSD, left knee meniscectomy, residuals of 
SFWs, and defective hearing.  A total disability rating was in 
effect from July 14, 1997, or 9 years at the time of his death.  
As he died June [redacted], 2006, the requirement that a total disability 
be in effect for the last 10 consecutive years prior to death 
were not met. 

There is no evidence or allegation that any other theory of 
entitlement to benefits 
under 38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22 is applicable in 
this case, to include that the Veteran was rated 100 percent 
disabled since release from active duty, that he was a POW, that 
there was clear and unmistakable error in a prior final rating 
decision (see August 2010 hearing transcript) or that there was 
an absence of receipt of total disability benefits due to non-
waiver of concurrent retirement payments.  

The Board acknowledges that the appellant contends that the 100 
percent rating should have been effective earlier than July 14, 
1997; in other words, that the Veteran should have been rated at 
100 percent for the ten-year period before his death.  DIC claims 
filed on or after January 21, 2000, like the appellant's, are not 
subject to hypothetical entitlement analysis, however, and, as 
noted above, there is no allegation of CUE regarding any of the 
rating decisions.  

Thus, although the Board is sympathetic to the appellant's 
contentions, the Board is unable to provide any legal remedy.  
See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court 
must interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Accordingly, the claim for 
DIC under 38 U.S.C.A. § 1318(b) must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).




(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318(b) is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


